This is an appeal from a decree of Surrogate’s Court, St. Lawrence County, made in a discovery proceeding which adjudicated that respondent was the owner of the proceeds of a specified bank account. Decedent had a deposit in his own name in a savings bank in Burlington, Yt., prior to May 14, 1946. After some correspondence between decedent and the bank as to the procedure, and pursuant to decedent’s instructions, the account was changed on May 14, 1946, into a joint account in the names of the decedent and respondent, payable to either or the survivor. No withdrawals were made by either until after decedent’s death on October 4, 1946. Thereafter respondent withdrew the entire account. Respondent is not related to decedent, but had been his housekeeper at a low wage for some ten years. Petitioner contends that at the time the joint account was created decedent was mentally incompetent to make the transfer, and was unduly influenced by respondent. No fraud is alleged. Although decedent was suffering from some physical ailments during the period involved, the Surrogate has found that decedent was mentally competent to transfer the account and that the transfer was not the result of undue influence practiced by respondent upon decedent. The record amply supports these conclusions. Under such circumstances the form of the deposit is conclusive evidence of the intention of both named depositors to vest title in the survivor in an account in a savings bank. (Banking Law, § 239, subd. 3; Moskowitz v. Marrow, 251 N. Y. 380; Marrow v. Moskowitz, 255 N. Y. 219; Matter of J agodzinska, 272 App. Div. 660.) Decree unanimously affirmed, with costs to respondent payable out of the estate. Present-— Foster, ,P. J., Heffernan, Brewster, Deyo and Coon, JJ.